On this application for rehearing appellant is represented by other counsel than appeared on original submission. They have filed a brief evincing much ability and industry. But our opinion remains unchanged.
We frankly admit the harshness of the decision — as applied to this particular appellant. All the evidence shows that he, at the time of the fatal collision, was, together with a companion, out, not to deal death to those on the highway, but to "catch air" to "cool off a state of intoxication" brought on by willingly imbibing whisky or other intoxicating beverages.
We are yet persuaded that the evidence met the test to entitle it to be submitted to the jury on the issue of whether or not appellant was guilty of manslaughter in the first degree — regardless of the admitted voluntary intoxication of appellant at the time. But we did mean to set down, just as appellant's present, astute counsel infer, as dictum, perhaps, for the guidance of all future "drunks" — to so denominate those who voluntarily become intoxicated — who have a yen for driving automobiles, or other motor-driven vehicles, the declaration that it was our opinion that "driving motor vehicles while voluntarily intoxicated evinced, per se, a wanton and reckless disregard for human life." That thesis will be elaborated when the occasion arises. It is now merely stated for the benefit of those unfortunates who may desire, like appellant, to get all "liquored up," then take charge of the steering wheel of their own, or somebody else's, car, and set out to "catch air"; the policy of this State as set forth in its statutes, and otherwise, being, definitely, to "take drunken drivers of motor vehicles off the highways."
The application is overruled.